The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 7837, Acts of 1919, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that the judgment of the court below should be, and the same is hereby reversed and the case remanded with direction to overrule the demurrer and for such further proceedings in the case as may be proper.
WHITFIELD AND TERRELL, J. J., concur.
BROWN, C. J., AND ELLIS, STRUM AND BUFORD, J. J., concur in the conclusion.
                 PHILLIPS v. TOWN OF ALTAMONTE.